Exhibit 10.1

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

SIXTH AMENDMENT AGREEMENT

This Sixth Amendment Agreement is made effective June 19, 2012 by and among
Albert Einstein College of Medicine of Yeshiva University, a Division of Yeshiva
University, a corporation organized and existing under the laws of the State of
New York, having an office and place of business at 1300 Morris Park Avenue,
Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a company organized
and existing under the laws of New Zealand, having an office and place of
business at Gracefield Research Centre, Gracefleld Road, P.O. Box 31-310, Lower
Hutt, New Zealand (“Industrial”) (AECOM and Industrial are collectively referred
to herein as “Licensors”), and BioCryst Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware having an office
and place of business at 2190 Parkway Lake Drive, Birmingham, Alabama 35244
(“Licensee”).

Statement

Licensors and Licensee are parties to a License Agreement dated June 27, 2000,
as amended by a First Amendment Agreement effective July 26, 2002, a Second
Amendment Agreement effective April 15, 2005, a Third Amendment Agreement
effective December 11, 2009, a Fourth Amendment Agreement effective May 5, 2010
and a Fifth Amendment Agreement effective November 17, 2011 (collectively “the
License Agreement”), and now wish to further amend the License Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in the
License Agreement and in this Sixth Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

  1. Paragraph 1.01 of the License Agreement is hereby amended to read in its
entirety as follows:

1.01    “Field” means (i) any use of inhibitors for human PNP that have an IC50
value less than ***, as determined by the method described in Bantia, et al.,
Immunopharmacology, 35, page 54, paragraph 2.1 (1997) and (ii) any antiviral use
of BCX-4430, including but not limited to prophylactic antiviral and therapeutic
antiviral uses. Except for those compounds which are also inhibitors for human
PNP as described above, specifically excluded from the “Field” are inhibitors
for MTAP and/or MTAN and processes for producing and using such inhibitors to
inhibit MTAP and/or MTAN. An inhibitor for the human MTAP enzyme is defined as
having a Ki or Ki* value of * * * or less using the assays with human MTAP
published in Biochemistry 2004, 43, 9-18, page 10. An inhibitor for the
bacterial MTAN enzyme is defined as having a Ki or Ki* value of * * * or less
using the assays with E. coli MTAN published in the Journal of Biological
Chemistry 2005, 280:18265-18273, page 18268. Non-limiting examples of excluded
inhibitors are the compounds listed below:

* * *

 

  2. The following new Paragraph 1.09 is hereby added to the License Agreement:



--------------------------------------------------------------------------------

1.09    “BCX-4430” means the compound known as BCX-4430 having the following
chemical structure * * *

together with its isomers, positional isomers, radioisomers, salt forms,
anhydrides, hydrates, polymorphs, metabolites, prodrugs and ester forms.

 

  3. The applicable provisions of this Sixth Amendment Agreement shall be deemed
to be incorporated into the License Agreement in full and to be an integral part
thereof as though fully set forth therein. With the exception of the above
amendments, all other provisions of the License Agreement shall remain in full
force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into and executed this Sixth
Amendment Agreement as of the date first above written.

 

ALBERT EINSTEIN COLLEGE OF

MEDICINE OF YESHIVA UNIVERSITY

   BIOCRYST PHARMACEUTICALS, INC.   By:  

/s/ John L. Harb

     By:  

/s/ Alane Barnes

  Name:   John L. Harb      Name:   Alane Barnes   Title:   Assistant Dean
Scientific Operations    Title:   VP, General Counsel   INDUSTRIAL RESEARCH,
LTD.        By:  

/s/ Shaun Coffey

         Name:   Shaun Coffey          Title:   Chief Executive         